Citation Nr: 1412160	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-25 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for hearing loss. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

During the pendency of the appeal, the Veteran testified in his February 2014 videoconference that he often experienced ringing in his ears.  The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current sensorineural hearing loss is related to his military service.

CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for service connection for hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his hearing loss had its onset during active service in the Navy in World War II, when a kamikaze plane crashed into his ship, and has continued ever since service.  He testified at his hearing that he would often engage in target practice or enemy engagement using guns while serving on the ship for over 2 years, and that his ears would be ringing afterwards.  His wife also testified that his hearing has been bad since they have been married. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Sensorineural hearing loss may be presumed to have been incurred in service if shown to have manifested to a compensable degree within one year after the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2013).  However, this presumption does not apply as there is no evidence of compensable hearing loss within a year of service separation. 

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, operates to establish when a hearing loss disability can be service connected.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Upon entry into service, the Veteran was given a whispered hearing test which showed 15/15 in December 1942.  

Upon separation in January 1946 there was no audiological evaluation, only a whispered hearing test, which showed 15/15 in both ears.  

The Veteran stated he went to one doctor for his hearing about 45 or 50 years ago, but that doctor is now deceased.  He also stated that he tried "gimmicky" hearing aids.  He sought VA treatment in 2004.  

In October 2009, the Veteran reported to a VA audiological examination.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
60
80
LEFT
30
40
65
70
90

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and 64 percent in the left ear.  Because the Veteran had at least one threshold at 40 or greater, he meets the criteria for current hearing loss and therefore Hickson element (1) is met. 

The Veteran reported noise exposure more than 60 years ago during military service and denied noise exposure as a civilian.  The examiner reported that the Veteran stated he retired from the post office about 25-30 years ago because his hearing was getting poorer and that he had begun trying hearing aids about 25-30 years prior.  The examiner stated that because the Veteran reported trying hearing aids more than 30 years after discharge from the military it was his opinion that the Veteran's current hearing loss was not likely due to military loud noise exposure. 

In January 2013, a VA physician stated that the Veteran served on a destroyer in the Pacific and that his hearing difficulties began after a kamikaze plane crashed into his ship.  The explosion caused significant ringing and hearing problems immediately afterwards, according to the Veteran.  The clinician opined that they did not use hearing protection during that era and that it was her opinion that the Veteran's unprotected exposure to weapons fire and explosions during his military service more likely than not contributed to his present hearing difficulties.  

The Veteran contends that he has hearing loss that started in service after being exposed to routine regular gunfire, as well as a kamikaze attack.  The Board notes that the Veteran is competent to give evidence about what hearing symptoms he has experienced during service, which is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Also, it is noted that audiometric testing was not conducted at the separation examination.  Rather, the basis for the "normal" finding was the whispered voice test, however whispered voice tests are "notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  See VBA Training Letter 211D (10-02) (March 18, 2010) ("whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur").  Therefore, while the Veteran had a normal whispered voice test at separation, in service noise exposure is conceded, and Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), as to whether the current hearing loss disability is related to noise exposure in service, the Board finds that the January 2013 opinion is both competent and credible evidence.  The Veteran also contends in his October 2013 VA Form 9 that at the October 2009 examination that he misspoke if he stated that his hearing did not deteriorate until 30 years ago.  He further stated that he is bad at estimation and it seemed like 30 years had passed, but that he has had hearing problems since service.  He also submitted a lay statement in June 2010 that he was too vain to seek out hearing problem treatment as young man and did not want to be considered "handicapped."  He also stated that he went to school after service but he dropped out because he could not hear the teacher.  He and his wife are competent and credible to testify that he has had continued hearing problems since service.  

In light of the Veteran's competent assertions as to the onset of his hearing loss due to noise exposure in service, and the medical opinion attributing his current hearing loss disability to his military service, the Board concludes that the evidence is at least in relative equipoise as to whether his current hearing loss had its onset in service or is otherwise directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for hearing loss.


ORDER

Service connection for hearing loss is granted. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


